Exhibit 10.3

Novation and Amendment of Put Option Agreement

This Novation and Amendment (this “Amendment”) of that certain Put Option
Agreement, dated as of March 28, 2012 (the “Put Option Agreement”), by and
between AmerenEnergy Resources Generating Company, an Illinois corporation
(“AERG”), and Ameren Energy Generating Company, an Illinois corporation
(“Grantee” or “Seller”), is entered into as of March 14, 2013 (the “Effective
Date”), by and between AERG, Grantee, AmerenEnergy Medina Valley Cogen L.L.C.,
an Illinois limited liability company (“Medina Valley”) and, with respect to
Section 4 only, Ameren Corporation, a Missouri corporation (the “Ameren”).

WITNESSETH:

WHEREAS, for the consideration provided for therein AERG granted to Grantee an
irrevocable option to sell the Put Option Assets to AERG at a future date
pursuant to the terms and conditions of the Put Option Agreement and Ameren
guaranteed the prompt payment when due of all sums owed by AERG to Grantee under
the Put Option Agreement and the Asset Purchase Agreement pursuant to that
Guaranty, dated March 28, 2012 (the “Guaranty”); and

WHEREAS, in connection with that certain Transaction Agreement, dated as of the
date hereof (the “AER Transaction Agreement”), by and between Ameren and
Illinois Power Holdings, LLC, a Delaware limited liability company, Ameren
desires to cause (a) AERG (and AERG desires) to novate the Put Option Agreement
and be forever released and discharged from its rights and obligations
thereunder and (b) Medina Valley (and Medina Valley desires) to be added as a
party to the Put Option Agreement in place of AERG and to perform, discharge and
observe the terms of the Put Option Agreement as if Medina Valley were named in
place of AERG in accordance with the terms of the Put Option Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Amendment but not otherwise defined herein shall
have the meanings ascribed to them in the Put Option Agreement.

 

2. NOVATION.

(a) Effective as of the Effective Date, AERG hereby ceases to be a party to the
Put Option Agreement and Medina Valley hereby becomes a party thereto in place
of AERG.

(b) Effective as of the Effective Date, Medina Valley hereby (i) undertakes to
Seller to accept, observe, perform and discharge all of the liabilities and
obligations of AERG under the Put Option Agreement (howsoever arising and
whether arising on, before or after the Effective Date) in substitution for AERG
as if Medina Valley had at all times been a party to the Put Option Agreement in
lieu of AERG and (ii) agrees to be bound by all the provisions of the Put



--------------------------------------------------------------------------------

Option Agreement by which AERG would, but for this Amendment, be bound on and
after the Effective Date.

(c) Seller hereby (a) agrees to the substitution of Medina Valley in place of
AERG and that Medina Valley may exercise and enjoy all of the rights of AERG
arising under the Put Option Agreement (howsoever arising and whether arising
on, before or after the Effective Date) in substitution for AERG as if Medina
Valley had at all times been a party to the Put Option Agreement in lieu of
AERG, (b) releases and discharges AERG from all claims, demands, liabilities and
obligations under the Put Option Agreement (howsoever arising and whether
arising on, before or after the Effective Date) and accepts the assumption of
liabilities and performance of obligations by Medina Valley thereunder in place
of AERG and (iii) waives any notice, termination or other rights or remedies it
may have under the Put Option Agreement resulting from or in connection with the
actions contemplated by Section 2 of this Amendment.

 

3. AMENDMENTS TO THE PUT OPTION AGREEMENT

(a) Amendment to Section 1.

 

  (i) The following definitions are amended and restated as follows:

“Agreement” means this Put Option Agreement by and between AmerenEnergy Medina
Valley Cogen L.L.C. and Ameren Energy Generating Company, dated March 28, 2012,
and all exhibits hereto.

“Buyer” means AmerenEnergy Medina Valley Cogen L.L.C.

“Grantor” means AmerenEnergy Medina Valley Cogen L.L.C.

 

  (ii) The following definition is added as follows:

“AER Transaction Agreement” means that certain Transaction Agreement, dated as
of the date hereof, by and between Ameren Corporation, a Missouri corporation
and Illinois Power Holdings, LLC, a Delaware limited liability company.

(b) Amendment to Section 3(a). The first sentence of Section 3(a) is hereby
amended and restated as follows:

“Seller may exercise the Put Option with regard to the Put Option Assets by
giving written notice thereof to Buyer (the “Exercise Notice”) at any time
during the period commencing on the Effective Date and ending at 5:00 p.m.
(Central Prevailing Time) on March 28, 2014 (“Put Option Period”); provided,
however, that on or before the first anniversary of the Effective Date, and on
or prior to each anniversary thereafter, provided the Agreement has not been
terminated, the Put Option Period may be extended for additional one (1) year
periods upon the mutual agreement of both parties; provided, further, that,
notwithstanding the foregoing, Seller shall be deemed to exercise the Put Option
and to have sent the Exercise Notice to Buyer



--------------------------------------------------------------------------------

concurrently with the execution of the AER Transaction Agreement subject only to
the consummation of the transactions contemplated thereunder.”

(c) Amendment to Section 3(b). Section 3(b) is hereby amended and restated as
follows:

“Within two (2) Business Day of the Exercise Date, Buyer shall pay to Seller a
down payment on the Put Option Exercise Price equal to ONE HUNDRED MILLION US
DOLLARS ($100,000,000.00 US) (“Put Option Down Payment”).”

(d) Amendment to Section 5(a)(vii). Section 5(a)(vii) is hereby deleted in its
entirety and replaced with the following:

“Not sell, lease (as lessor), pledge, mortgage, encumber, restrict, transfer or
otherwise dispose of, or grant any right, or suffer to be imposed any
Encumbrance with respect to, any of the Put Option Assets, except for Permitted
Encumbrances; provided, however, that Seller shall have the right to take any
and all actions and satisfy all obligations contemplated by the AER Transaction
Agreement.”

(e) Amendment to Section 7(a)(i). Section 7(a)(i) is hereby deleted in its
entirety and replaced with the following:

Due Organization. Buyer is an Illinois limited liability company, duly organized
and validly existing under the laws of the state of Illinois.

(e) Amendment to Exhibit A. The form of Asset Purchase Agreement attached as
Exhibit A is hereby deleted in its entirety and replaced with Exhibit A attached
to this Amendment.

 

4. AMENDMENTS TO GUARANTY

(a) Ameren and Grantee hereby acknowledge and agree that the Guaranty is hereby
amended to replace all references to AERG with references to Medina Valley.

(b) Ameren and Grantee hereby acknowledge and agree that from and after the date
hereof, Ameren shall be obligated under the Guaranty to guarantee the prompt
payment when due of all sums owed by Medina Valley to Grantee under the terms of
the Put Option Agreement and Asset Purchase Agreement (in each case, as amended
hereby).

 

5. MISCELLANEOUS

(a) Effect on the Put Option Agreement. This Amendment shall be deemed
incorporated into the Put Option Agreement and shall be construed and
interpreted as though fully set forth therein. Except as amended and modified
herein, the Put Option Agreement remains in full force and effect.



--------------------------------------------------------------------------------

(b) Further Assurances. Each of Seller, AERG and Medina Valley agrees to perform
(or procure the performance of) all further acts and things, and execute and
deliver (or procure the execution and delivery of) such further documents, as
may be required by law or as may be necessary or reasonably desirable to
implement and give effect to this Amendment.

(c) Notices. From and from and after the Effective Date, Seller agrees to give
any notices under the Put Option Agreement to Buyer at the following address:

AmerenEnergy Medina Valley Cogen L.L.C.

1901 Chouteau Avenue

St. Louis, Missouri 63103

Attention: General Counsel

(d) Miscellaneous. Section 8 of the Put Option Agreement shall apply mutatis
mutandis to this Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused their duly authorized representatives to execute and deliver this
Novation and Amendment as of the date first set forth above.

 

AMERENENERGY RESOURCES GENERATING COMPANY By:   /s/ Gregory L. Nelson Name:  
Gregory L. Nelson Title:   Senior Vice President, General Counsel and Secretary

AMEREN ENERGY GENERATING COMPANY

By:   /s/ Gregory L. Nelson Name:   Gregory L. Nelson Title:   Senior Vice
President, General Counsel and Secretary AMERENENERGY MEDINA VALLEY COGEN L.L.C
By:   /s/ Martin J. Lyons, Jr. Name:   Martin J. Lyons, Jr. Title:   Executive
Vice President and Chief Financial Officer With respect to Section 4 only:
AMEREN CORPORATION By:   /s/ Martin J. Lyons, Jr. Name:   Martin J. Lyons, Jr.
Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

AMERENENERGY MEDINA VALLEY COGEN L.L.C.

AND

AMEREN ENERGY GENERATING COMPANY

DATED AS OF

MARCH 14, 2013

 

 

PURCHASE OF GRAND TOWER,

GIBSON CITY AND ELGIN ENERGY CENTERS AND RELATED ASSETS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

Definitions

  

  

Section 1.1

  Defined Terms      1   

Section 1.2

  Rules of Interpretation      7    ARTICLE 2.    Sale and Purchase   

Section 2.1

  Purchased Assets      8   

Section 2.2

  Excluded Assets      9   

Section 2.3

  Assumed Liabilities      10   

Section 2.4

  Excluded Liabilities      10   

Section 2.5

  Purchase Price; Payment; Proration      10   

Section 2.6

  Payment of Purchase Price      10    ARTICLE 3.    Closing Date and Actions at
Closing   

Section 3.1

  Closing Date      11   

Section 3.2

  Actions to be Taken at Closing      11    ARTICLE 4.    Representations and
Warranties Relating to Seller   

Section 4.1

  Due Organization and Qualification      12   

Section 4.2

  Power and Authority      12   

Section 4.3

  No Violations      12   

Section 4.4

  Valid, Binding and Enforceable Obligation      13   

Section 4.5

  Governmental Consents      13   

Section 4.6

  Additional Consents      13   

Section 4.7

  No Litigation      13   

Section 4.8

  Absence of Certain Changes      14   

Section 4.9

  No Undisclosed Liabilities      14   

Section 4.10

  Contracts      14   

Section 4.11

  Labor Matters      14   

Section 4.12

  Legal Compliance; Governmental Approvals      15   

Section 4.13

  Environmental, Health and Safety Matters      15   

Section 4.14

  Ownership of Purchased Assets; Permitted Encumbrances      16   

Section 4.15

  Real Property Interests      16   

Section 4.16

  Good Faith      16   

 

i



--------------------------------------------------------------------------------

ARTICLE 5.    Representations and Warranties Relating to Buyer   

Section 5.1

  Due Organization      16   

Section 5.2

  Power and Authority      16   

Section 5.3

  Valid, Binding and Enforceable Obligations      17   

Section 5.4

  No Violations      17   

Section 5.5

  Governmental Consents      17   

Section 5.6

  Additional Consents      17   

Section 5.7

  No Litigation      17   

Section 5.8

  Due Diligence      18   

Section 5.9

  Exculpation      18   

Section 5.10

  Good Faith      18    ARTICLE 6.    Conditions Precedent to Closing   

Section 6.1

  Conditions Precedent to the Parties’ Obligations      18   

Section 6.2

  Conditions Precedent to Buyer’s Obligations      18   

Section 6.3

  Conditions Precedent to Seller’s Obligations      19   

Section 6.4

  Frustration of Closing Conditions      20    ARTICLE 7.    Additional
Covenants   

Section 7.1

  Conduct of Business      20   

Section 7.2

  General Pre-Closing Covenants of Seller      20   

Section 7.3

  Filings, Consents and Satisfaction of Closing Conditions      21   

Section 7.4

  Provision of Information      22   

Section 7.5

  Credit Support Obligations      22   

Section 7.6

  Employee Matters      22   

Section 7.7

  Further Assurances      22   

Section 7.8

  Revenue Allocation      22    ARTICLE 8.    Remedies for Breaches of this
Agreement   

Section 8.1

  Survival      23   

Section 8.2

  Remedies of Buyer and Indemnification by Seller      23   

Section 8.3

  Indemnification by Buyer      23   

Section 8.4

  Procedure for Third-Party Claims      23   

Section 8.5

  Waiver of Closing Conditions      24   

Section 8.6

  Materiality, Mitigation, Etc; Indemnification Payments as Adjustments to the
Purchase Price      24   

Section 8.7

  Exclusive Remedy      25    ARTICLE 9.    Tax Matters   

 

ii



--------------------------------------------------------------------------------

Section 9.1

  Sales and Transfer Taxes      25   

Section 9.2

  FIRPTA Certificate      25   

Section 9.3

  Purchase Price Allocation      25    ARTICLE 10.    Termination   

Section 10.1

  Termination      26   

Section 10.2

  Effect of Termination      26    ARTICLE 11.    Miscellaneous   

Section 11.1

  Transaction Costs      26   

Section 11.2

  Entire Agreement      26   

Section 11.3

  Amendments      27   

Section 11.4

  Assignments      27   

Section 11.5

  Binding Effect      27   

Section 11.6

  Headings      27   

Section 11.7

  Notices      27   

Section 11.8

  Severability      27   

Section 11.9

  Waivers      28   

Section 11.10

  Counterparts      28   

Section 11.11

  Governing Law      28   

Section 11.12

  No Consequential Damages      28   

Section 11.13

  No Third Party Beneficiaries      28   

Section 11.14

  Conflicts      28   

Section 11.15

  Time of Essence      29   

SCHEDULES

 

Schedule 1.1(a)

  –   Knowledge with respect to Seller

Schedule 1.1(b)

  –   Knowledge with respect to Buyer

Schedule 2.1(a)

  –   Real Property Interests

Schedule 2.1(g)

  –   Assumed Agreements

Schedule 2.2(h)

  –   Excluded Software

Schedule 4.5

  –   Seller Governmental Consents

Schedule 4.10 (a)

  –   Contracts

Schedule 4.11

  –   Labor Matters

Schedule 4.15

  –   Real Property Interests

Schedule 5.5

  –   Buyer Governmental Consents

Schedule 7.5

  –   Credit Support Obligations

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 14, 2013, is
entered into by and between Ameren Energy Generating Company, an Illinois
corporation (the “Seller”), and AmerenEnergy Medina Valley Cogen L.LC., an
Illinois limited liability company (the “Buyer”).

RECITALS

A. The Seller has exercised its rights under the Put Option Agreement between
the parties dated as of March 28, 2012, as amended by that certain Novation and
Amendment, dated as of March 14, 2013, between the Seller, the Buyer,
AmerenEnergy Resources Generating Company, an Illinois corporation, and, solely
with respect to Section 4 thereof, Ameren Corporation, a Missouri corporation
(as amended, the “Put Option Agreement”) to put the Energy Centers to the Buyer.

B. At the Closing described below, upon the satisfaction of the conditions set
forth herein, and pursuant to the terms hereunder, Buyer will purchase, acquire,
accept and assume, and the Seller will sell and assign, certain assets and
liabilities associated with the Energy Centers, as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

ARTICLE 1.

Definitions

Section 1.1 Defined Terms. Unless the context requires otherwise, capitalized
terms used in this Agreement shall have the meanings specified in this
Section 1.1.

“AER Transaction Agreement” means that certain Transaction Agreement, dated as
of March 14, 2013, by and between Ameren Corporation and Illinois Power
Holdings, LLC, a Delaware limited liability company.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

“Agreement” has the meaning set forth in the preamble hereto.

“Allocation” has the meaning set forth in Section 9.4(a).

“Assumed Agreements” means all agreements entered into by the Seller primarily
in connection with the ownership, operation and maintenance of the Energy
Centers.

“Assumed Environmental Matters” means (i) any known or unknown violations of
Environmental Law occurring at any time at, on or prior to the Closing Date in
connection with any of the Purchased Assets or the Energy Centers, or (ii) the
known or unknown presence or

 

1



--------------------------------------------------------------------------------

Release of any Hazardous Substances at, on or prior to the Closing Date to soil,
sediment, surface water, groundwater or air on, at, under, or from any Purchased
Asset, including any migration of such Hazardous Substances from the Energy
Centers or any Purchased Asset to any off-site location, (iii) any Hazardous
Substances generated by or at any of the Purchased Assets or the Energy Centers
at, on or prior to the Closing Date and sent to an offsite location for
treatment, storage, disposal or recycling prior to the Closing Date, or (iv) any
other liabilities arising under any Environmental Law in connection with the
Purchased Assets or Energy Centers.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Burdened Property” has the meaning set forth in Section 4.15.

“Buyer” has the meaning set forth in the preamble hereto.

“Buyer Additional Consents” has the meaning set forth in Section 5.6.

“Buyer Governmental Consents” has the meaning set forth in Section 5.5.

“Buyer Indemnified Party” means Buyer and all of its Affiliates, and each of
their respective shareholders, partners, members, investors, directors,
officers, employees and agents.

“Buyer Required Consents” means, collectively, the Buyer Governmental Consents
and Buyer Additional Consents.

“Cap Amount” means an amount equal to ten percent (10%) of the Purchase Price.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the United States Internal Revenue Code of 1986, and any successor
statute.

“Collective Bargaining Agreement” has the meaning set forth in Section 4.11.

“Contracts” has the meaning set forth in Section 4.10.

“Credit Support Obligations” has the meaning set forth in Section 7.5.

“Deeds” has the meaning set forth in Section 3.2.1(a)(i).

“Dollars” or “$” means the lawful currency of the United States of America.

“Elgin Energy Center” means the 476 nameplate MW simple cycle, natural gas fired
power generation facility located at 1559 Gifford Rd., Elgin, Illinois.

“Emissions Credits” means credits, allowances or other similar measures, in
units established by applicable Governmental Authorities, resulting from the
reduction of pollutants or substances (including volatile organic compounds,
greenhouse gasses, NOx and SOx) or changes in

 

-2-



--------------------------------------------------------------------------------

technology from or related to the Energy Centers, that have been issued by the
applicable Governmental Authority.

“Employee Benefit Plan” means any plan, program, or policy, including but not
limited to an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, providing for health or welfare
benefits, retirement, deferred compensation, or savings benefits, fringe
benefits, incentive compensation, paid time off, or similar benefits.

“Employees” means persons employed at one of the Energy Centers, and who are not
covered by the Collective Bargaining Agreement or any other collective
bargaining agreement.

“Encumbrance” means any mortgage, deed of trust, claim, charge, easement,
encumbrance, lease, covenant, security interest, lien (statutory or otherwise),
option, pledge, charge, condition, covenant, easement and any right of first
refusal or first offer or other rights of others or restrictions (whether on
voting, sale, transfer disposition or otherwise), whether imposed by agreement,
understanding, law, equity or otherwise, or other encumbrance or title defect of
any kind.

“Energy Centers” means collectively the Grand Tower Energy Center, Gibson City
Energy Center and Elgin Energy Center.

“Environmental Laws” means any Governmental Rule relating to pollution or
protection of human health, human safety or the environment (including ambient
air, surface water, groundwater, wetlands, land surface and subsurface strata),
including Governmental Rules relating to emissions, discharges, Releases or
threatened Releases of hazardous materials or substances or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous materials or substances, including the
Comprehensive Environmental Response, Compensation, and Liability Act.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Excluded Software” has the meaning set forth in Section 2.2(h).

“FERC” means the Federal Energy Regulatory Commission.

“FIRPTA” means the Foreign Investment in Real Property Tax Act.

“Final Order” shall mean any order of a Governmental Authority which has not
been reversed, stayed, enjoined, set aside, annulled or suspended, with respect
to which any waiting period prescribed by law before the transactions
contemplated thereby may be consummated has expired (but without the requirement
for the expiration of any applicable rehearing or appeal period), and as to
which all conditions to the consummation of such transactions prescribed by law
have been satisfied or could be satisfied in the future without causing a
material adverse effect in the business, condition (financial or otherwise),
properties, assets or results of operation of Buyer or the Purchased Assets.

 

-3-



--------------------------------------------------------------------------------

“Gibson City Energy Center” means the 234 nameplate MW simple cycle, natural gas
fired power generation facility located at 545 N. Jordan Drive, Gibson City,
Illinois.

“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, franchise, permit (including the Permits hereunder),
agreement, license or exemption issued by, or entered into with, any
Governmental Authority, including any Governmental Filing that constitutes an
authorization required in order to consummate the Closing or in connection with
the ownership, operation and maintenance of the Purchased Assets or the Energy
Centers.

“Governmental Authority” means any federal, state, county, municipal or local
government or regulatory or supervisory department, body, political subdivision,
commission, agency, instrumentality, ministry, court, judicial or administrative
body, taxing authority, or other authority thereof (including any corporation or
other entity owned or controlled by any of the foregoing) having jurisdiction
over the matter or Person in question.

“Governmental Filing” means any filings, reports, registrations, notices,
applications, certifications or other submissions to or with any Governmental
Authority.

“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, permit conditions, ordinance, order, code,
judgment, decree, injunction or writ issued by any Governmental Authority.

“Grand Tower Energy Center” means the 488 nameplate MW combined cycle, natural
gas fired power generation facility located at 1820 Power Plant Rd., Grand
Tower, Illinois.

“Hazardous Substances” means any chemical, material or substance that is listed
or regulated under applicable Environmental Laws as a “hazardous substance,”
“hazardous waste,” “hazardous material,” “extremely hazardous substance,” “toxic
substance,” “toxic pollutant,” “contaminant” or “pollutant,” as any of such
terms is currently defined or used in any applicable Environmental Law, or that
is otherwise listed or regulated under applicable Environmental Laws because it
poses a hazard to human health or the environment.

“Indemnified Party” has the meaning set forth in Section 8.4.

“Indemnifying Party” has the meaning set forth in Section 8.4.

“Inventory” means those items which are described in Sections 2.1(c) and 2.1(d).

“Knowledge” means the knowledge of the following individuals, including actual
knowledge and knowledge or information that would be discovered by a reasonable
investigation (except that such a reasonable investigation standard will not
require any external investigation in relation to statements regarding Seller’s
knowledge as to the actions or omissions of third parties): (a) with respect to
Seller, those persons listed on Schedule 1.1(a), and (b) with respect to Buyer,
those persons listed on Schedule 1.1(b).

 

-4-



--------------------------------------------------------------------------------

“Losses” means all damages, dues, penalties, fines, costs, reasonable amounts
paid in settlement, liabilities, obligations, taxes, losses, and expenses and
fees, including court costs and reasonable attorneys’ fees and expenses.

“Material Adverse Effect” means any fact, event, change or effect that is (or
would reasonably be expected to be) materially adverse to the Energy Centers or
the Purchased Assets taken as a whole, or the ability of Seller to consummate
the transactions contemplated by this Agreement in a timely manner, except any
material adverse effect (a) cured, including by payment of money or credit to
the Purchase Price, before the Closing Date, or (b) resulting from an Excluded
Matter. For purposes of this definition, “Excluded Matter” means one or more of
the following: (i) any change in the national, regional, or local markets or
industries in which Seller operates, (ii) any Governmental Rule, other than any
Governmental Rule adopted or issued specifically with respect to the Energy
Centers or the transactions contemplated by this Agreement, (iii) any change in
accounting standards, principles, or interpretations, (iv) any change in the
national, regional, or local economic, regulatory, or political conditions,
including prevailing interest rates, (v) any matter disclosed in this Agreement,
any Schedule or Exhibit hereto, or any other certificate or instrument delivered
to Buyer under or in accordance herewith, (vi) any change in the market price of
commodities or publicly traded securities, or (vii) any action permitted under
this Agreement, all except to the extent that any of the facts, events, changes
or effects described in subsections (i) – (vii) above disproportionately and
materially impact the Energy Centers or the Purchased Assets, taken as a whole,
in relation to other Energy Centers and assets similar to the Energy Centers and
the Purchased Assets, taken as a whole.

“MISO” means the Midwest Independent Transmission System Operator, Inc.

“MW” means megawatt.

“Organizational Documents” means, with respect to any corporation, its articles
or certificate of incorporation and by-laws, and with respect to any limited
liability company, its articles or certificate of organization or formation and
its operating agreement or limited liability company agreement or documents of
similar substance.

“Permit” means any authorization, consent, approval, zoning ordinance (including
zoning amendment), site plan approval, subdivision approval, agreement waiver,
exception, variance, order, franchise, permit, license or exemption issued by
any Governmental Authority in connection with the ownership, operation and
maintenance of the Purchased Assets or the Energy Centers, including any
Governmental Filing that constitutes an authorization required in connection
with the ownership, operation and maintenance of the Purchased Assets or the
Energy Centers.

“Permitted Encumbrances” means (i) Encumbrances securing or created by or in
respect of any of the Assumed Liabilities; (ii) statutory liens for current
Taxes or assessments not yet due or delinquent or the validity or amount of
which is being contested in good faith by appropriate proceedings, none of which
contested matters is material; (iii) mechanics’, carriers’, workers’,
repairers’, landlords’, and other similar liens arising or incurred in the
ordinary course of business relating to obligations as to which there is no
default on the part of Seller or the validity or amount of which is being
contested in good faith by appropriate proceedings, none of which

 

-5-



--------------------------------------------------------------------------------

contested matters is material, or pledges, deposits, or other liens securing the
performance of bids, trade contracts, leases, or statutory obligations
(including workers’ compensation, unemployment insurance, or other social
security legislation); (iv) usual and customary zoning, entitlement,
restriction, and other land use and environmental regulations by Governmental
Authorities which do not materially interfere with the present use or normal
operation of the Energy Centers or the Purchased Assets; (v) any Encumbrances
set forth in any state, local, or municipal franchise or governing ordinance
under which any portion of the Energy Centers or the Purchased Assets is
conducted; (vi) all rights of condemnation, eminent domain, or other similar
rights of any Governmental Authority; and (vii) such other Encumbrances
(including requirements for consent or notice in respect of assignment of any
rights) which do not materially interfere with Seller’s current use of the
Energy Centers or the Purchased Assets, and do not secure indebtedness or the
payment of the deferred purchase price of property (except for Assumed
Liabilities).

“Person” means any individual, corporation, partnership, trust, joint venture,
unincorporated association, limited liability company, Governmental Authority or
other entity.

“Proposed Allocation” has the meaning set forth in Section 9.4(a).

“Purchase Price” has the meaning set forth in Section 2.5.1.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Purchased Assets Fair Market Value” means the value of the Purchased Assets
determined in accordance with the procedures set forth in the Put Option
Agreement.

“Put Option Agreement” has the meaning provided for in the Recitals.

“Put Option Deposit” means the deposit of one hundred million dollars
($100,000,000) paid by Buyer to Seller pursuant to the Put Option Agreement.

“Real Property Interests” has the meaning set forth in Section 2.1(a).

“Related Agreements” means, collectively any other documents, instruments and
agreements provided for herein.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment.

“Seller” has the meaning set forth in the preamble hereto.

“Seller Indemnified Party” means Seller and all of its Affiliates, and each of
their shareholders, partners, members, investors, directors, officers, employees
and agents.

“Seller Additional Consents” has the meaning set forth in Section 4.6.

“Seller Governmental Consents” has the meaning set forth in Section 4.5.

 

-6-



--------------------------------------------------------------------------------

“Seller Required Consents” means, collectively, the Seller Governmental Consents
and the Seller Additional Consents.

“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form.

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Tax” means (a) any federal, state, local or foreign income, gross receipts,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value-added, alternative minimum,
estimated or any other tax of any kind whatsoever, including any interest,
penalties and additions to tax thereto.

“Tax Proceeding” means any audit, examination, judicial, or administrative
proceeding related to Taxes.

“Threshold Amount” means an amount equal to one percent (1%) of the Purchase
Price.

“Transfer Taxes” means any and all transfer, registration, stamp, value added,
documentary, sales, excise, use and similar Taxes (including all applicable real
estate transfer or gains Taxes) any penalties interest and additions to tax, and
fees.

“Union Employees” means persons employed at one of the Energy Centers who are
covered by the Collective Bargaining Agreement or any other collective
bargaining agreement.

“Workforce” means Employees, Union Employees and individuals formerly employed
at one of the Energy Centers, excluding any individual who is a “Transferred
Company Employee” (as defined in the AER Transaction Agreement).

Section 1.2 Rules of Interpretation. For purposes of this Agreement, except
where otherwise expressly provided or unless the context otherwise necessarily
requires:

1.2.1 references to this Agreement shall include a reference to all appendices,
annexes, schedules and exhibits hereto, as the same may be amended, modified,
supplemented or replaced from time to time;

1.2.2 the words “herein,” “hereof,” “hereunder” and “herewith” shall refer to
this Agreement as a whole and not to any particular section or subsection of
this Agreement;

1.2.3 the terms “include,” “includes” and “including” shall be construed to mean
“including, without limitation” or “including but not limited to” and shall not
be construed to mean that the examples given are an exclusive list of the topics
covered;

 

-7-



--------------------------------------------------------------------------------

1.2.4 references to “Articles,” “Sections,” “Schedules” or “Exhibits” (if any)
shall be to articles, sections, schedules or exhibits (if any) of this
Agreement;

1.2.5 references to a given agreement, instrument or other document shall be a
reference to that agreement, instrument or other document as modified, amended,
supplemented and restated through the date as of which such reference is made;

1.2.6 references to a Person include its successors and permitted assigns;

1.2.7 the singular shall include the plural and the masculine shall include the
feminine and neuter and vice versa; and

1.2.8 reference to a given Governmental Rule is a reference to that Governmental
Rule and the rules and regulations adopted or promulgated thereunder, in each
case, as amended, modified, supplemented or restated as of the date on which the
reference is made.

ARTICLE 2.

Sale and Purchase

Section 2.1 Purchased Assets. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Seller will sell, transfer, assign, convey and
deliver to Buyer, and Buyer agrees to purchase and acquire from Seller and to
pay Seller for, free and clear of all Encumbrances, except the Permitted
Encumbrances, all of Seller’s right, title and interest in, to and under all
assets and properties of every kind and description owned, leased or used
primarily in and for the operation of the Energy Centers, wherever located,
real, personal or mixed, tangible or intangible, other than the Excluded Assets
(herein collectively called the “Purchased Assets”), including all right, title
and interest of Seller in, to and/or under the following:

(a) the real property and the real property interests listed on Schedule 2.1(a),
in each case together with all buildings, structures, generators, improvements
and fixtures thereon) and all rights, title and interests in and to the rights,
privileges, easements, minerals, oil, gas and other hydrocarbon substances on
and under such real property, all development rights, air rights, water, water
rights, riparian rights, and water stock relating to such real property, any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of such real property, and all roads adjoining or servicing such
real property and other appurtenances thereto (collectively the matters
described in this Section 2.1(a) are called the “Real Property Interests”);

(b) all other tangible personal property and interests therein, including all
machinery, equipment, furniture, furnishings and vehicles, and all warranties
against manufacturers or vendors relating thereto, to the extent such warranties
are transferable or assignable;

(c) all spare, wear, replacement, consumable or other similar parts or tangible
property held for use in connection with the generators, machinery, equipment,
furniture, furnishings, vehicles and other tangible personal property described
in Section 2.1(b), and all

 

-8-



--------------------------------------------------------------------------------

warranties against manufacturers or vendors relating thereto, to the extent such
warranties are transferable or assignable;

(d) all raw materials, fuel, supplies and other materials;

(e) all Emissions Credits;

(f) all Governmental Approvals, to the extent such Governmental Approvals can be
transferred or assigned to Buyer;

(g) all of the Assumed Agreements (all of which are set forth on
Schedule 2.1(g));

(h) all Software other than the Excluded Software;

(i) all rights, defenses, claims or causes of action against third parties
relating to the Purchased Assets;

(j) all surveys, books and records (including all data and other information
stored on discs, tapes or other media) related to the Purchased Assets, the
Assumed Liabilities and the ownership, operation or maintenance of the Energy
Centers, except for records which by law Seller is required to retain in its
possession; provided that Buyer may to the extent permitted by law retain copies
of such surveys, books and records;

(k) all telephone, telex and telephone facsimile numbers and other directory
listings (other than internal directory listings of Seller and its Affiliates);
and

(l) all tradenames, patents, copyrights, general intangibles and all other
intellectual property rights.

Section 2.2 Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Purchased Assets shall not include the following (herein referred to as the
“Excluded Assets”):

(a) any property interests or rights not owned by Seller;

(b) Seller’s rights, defenses, claims or causes of action against third parties
relating to any Excluded Liabilities or Excluded Assets;

(c) all corporate minute books and stock transfer books and the corporate seals
of Seller;

(d) any assets that have been disposed of in the ordinary course of business
consistent with past practice or otherwise in compliance with this Agreement
prior to the Closing;

(e) all cash and cash equivalents, bank deposits, and accounts receivable and
all other receivables (including income, sales, payroll or other tax
receivables) arising or relating

 

-9-



--------------------------------------------------------------------------------

to the periods prior to the Closing, including amounts owed (or reportedly owed)
to Seller by MISO;

(f) assets used for performance of central or shared services by the Seller;

(g) all insurance policies of the Seller and rights thereunder, including any
such policies and rights in respect of the Purchased Assets or the Energy
Centers;

(h) the Software listed on Schedule 2.2(h) (the “Excluded Software”); and

(i) all other assets (including agreements and contracts) of the Seller not
owned, leased or used primarily in the operation of the Energy Centers.

Section 2.3 Assumed Liabilities. On the Closing Date, Buyer shall assume and
thereafter agree to pay, perform, discharge or otherwise satisfy in accordance
with their terms any and all liabilities or obligations whatsoever (whether
accrued, absolute, fixed or unfixed, known or unknown, asserted or unasserted,
contingent, by guaranty, surety or assumption or otherwise) of Seller or any
subsidiaries of Seller to the extent (but only to the extent) arising out of or
relating to the Energy Centers and the Assumed Assets, excluding, for the
avoidance of doubt, the Excluded Assets (“Assumed Liabilities”). The Assumed
Liabilities shall include, but not be limited to, the following:

(a) any obligations under the Assumed Agreements,

(b) any Assumed Environmental Matters, and

(c) any liabilities or obligations attributable to the Workforce, (i) under any
Employee Benefit Plan, compensation arrangement, or the Collective Bargaining
Agreement. or (ii) arising from Buyer’s or its Affiliates’ breach of any laws
applicable to the employment of the Workforce.

Section 2.4 Excluded Liabilities. Buyer shall not assume or be obligated to pay,
perform, or otherwise discharge any liabilities or obligations whatsoever
(whether accrued, absolute, fixed or unfixed, known or unknown, asserted or
unasserted, contingent, by guaranty, surety or assumption or otherwise) to the
extent they relate to any Excluded Assets (the “Excluded Liabilities”).

Section 2.5 Purchase Price; Payment; Proration.

2.5.1 Purchase Price. The aggregate purchase price to be paid by Buyer for the
purchase of the Purchased Assets shall be the greater of (i) one hundred million
dollars ($100,000,000); or (ii) the Purchased Assets Fair Market Value (the
“Purchase Price”).

Section 2.6 Payment of Purchase Price. If the Purchase Price is greater than the
Put Option Deposit, Buyer shall pay to Seller at Closing by wire transfer to an
account designated by Seller the difference between the Purchase Price and the
Put Option Deposit.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 3.

Closing Date and Actions at Closing

Section 3.1 Closing Date. Upon and subject to the satisfaction of the conditions
contained in Article 6 of this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall be held at the offices of
Armstrong Teasdale LLP in St. Louis, Missouri, at 10:00 A.M., local time on the
third business day following the satisfaction or waiver of all conditions to the
obligations of the parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the parties will take at the
Closing itself), or such other date, time and place as the parties may mutually
agree (the “Closing Date”). The Closing shall not be deemed to have occurred
until all actions necessary to complete the Closing have occurred, and then the
Closing shall be effective (with retroactive effect) for all purposes as of
12:01 a.m. on the Closing Date.

Section 3.2 Actions to be Taken at Closing. At the Closing, each of the
following shall occur:

3.2.1 Deliveries by Seller to Buyer. Seller shall deliver (or cause to be
delivered) the following documents to Buyer, duly executed (as applicable):

(a) The following documents relating to Real Property Interests:

(i) special warranty deeds (the “Deeds”) as to the Real Property Interests owned
in fee by Seller, in a form to be reasonably agreed upon by the Buyer and
Seller;

(ii) assignments of all easement rights, and other customary conveyancing
documents as to the Real Property Interests other than those owned in fee by
Seller, in a form to be reasonably agreed upon by the Buyer and Seller; and

(iii) affidavits of Seller as to title and other customary documents reasonably
required by a reputable title company to obtain the Title Insurance Policies.

(b) bills of sale and assignments for any Purchased Assets other than the Real
Property Interests, in a form to be reasonably agreed upon by the Buyer and
Seller;

(c) a certificate of good standing for Seller issued by the Illinois Secretary
of State dated not more than five (5) days prior to the Closing Date;

(d) each of the certificates described in Sections 6.2.1 and 6.2.2;

(e) evidence reasonably satisfactory to Buyer that Seller has obtained all of
the Seller Required Consents;

(f) the FIRPTA certificate described in Section 9.3;

 

-11-



--------------------------------------------------------------------------------

(g) transfer tax declarations as to the Deeds in customary form required by
state and local law, executed by Seller; and

(h) such other documents as Buyer may reasonably request.

3.2.2 Deliveries by Buyer to Seller. Buyer shall deliver the following documents
to Seller, duly executed (as applicable):

(a) one or more instruments of assumption of the Assumed Liabilities in a form
to be reasonably agreed upon by the Buyer and Seller;

(b) a certificate of good standing for Buyer issued by the Illinois Secretary of
State dated not more than five days prior to the Closing Date;

(c) each of the certificates described in Sections 6.3.1 and 6.3.2;

(d) evidence satisfactory to Seller that Buyer has obtained all of the Buyer
Required Consents.

(e) such other documents as Seller may reasonably request.

ARTICLE 4.

Representations and Warranties Relating to Seller

Seller hereby represents and warrants to Buyer that the statements contained in
this Article 4 are correct and complete as of the date hereof, and will be
correct and complete as of the Closing Date, except as otherwise disclosed on
the disclosure schedules referenced below. The fact that any item of information
is contained in a disclosure schedule shall not be construed as an admission of
liability under applicable law, or to mean that such information is material.
Unless otherwise indicated, such information shall not be used as the basis for
interpreting the term “material,” “materially” or “Material Adverse Effect,” or
any similar qualification in this Agreement.

Section 4.1 Due Organization and Qualification. Seller is a corporation duly
formed, validly existing and in good standing under the laws of Illinois.

Section 4.2 Power and Authority. Seller has full power and authority to carry on
its businesses as now conducted, to own or hold under lease its properties, and
to enter into and perform its obligations under each Contract to which it is a
party. Seller has authorized the execution, delivery and performance of this
Agreement and such other documents, instruments and agreements to which it is a
party in connection with the transactions contemplated by this Agreement.

Section 4.3 No Violations. Subject to Seller obtaining the Seller Required
Consents, neither the execution nor the delivery of this Agreement or the
Related Agreements, and the consummation of the transactions contemplated hereby
and thereby, by Seller, will (a) violate any Governmental Rule to which Seller
or its assets is subject, except as would not result in a

 

-12-



--------------------------------------------------------------------------------

Material Adverse Effect, (b) violate or conflict with Seller’s Organizational
Documents, or (c) except as would not result in a Material Adverse Effect or
prevent Seller from consummating the transactions contemplated hereby, violate,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Seller is a party or by which any its
assets is subject.

Section 4.4 Valid, Binding and Enforceable Obligation. Each of this Agreement
and any Related Agreements to which Seller is a party has been duly and validly
executed by Seller, and, assuming due authorization, execution and delivery of
this Agreement and the Related Agreements by Buyer, constitutes a valid,
binding, and enforceable obligation, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights and the enforcement of debtors’ obligations generally and by
general principles of equity, regardless of whether enforcement is pursuant to a
proceeding in equity or at law.

Section 4.5 Governmental Consents. Except for the Governmental Approvals set
forth on Schedule 4.5 (collectively, the “Seller Governmental Consents”), no
Governmental Approval is necessary in connection with the execution and delivery
by Seller of this Agreement and the Related Agreements to which it is a party,
or the consummation of the transactions by Seller contemplated hereby and
thereby, other than where the failure to obtain a required Governmental Approval
would not have a Material Adverse Effect.

Section 4.6 Additional Consents. No filing, registration, qualification, notice,
consent, approval or authorization to, with or from any Person (excluding
Governmental Authorities) is necessary in connection with the execution and
delivery of this Agreement and the Related Agreements by Seller, or the
consummation by Seller of the transactions contemplated hereby and thereby.

Section 4.7 No Litigation.

(a) Seller has not received any written notice from a third Person of any
pending action or investigation against Seller or request for information from
any Governmental Authority or third Person about Seller in connection therewith,
which, (a) could result, or has resulted in the institution of legal proceedings
to prohibit or restrain the performance of this Agreement or any of the Related
Agreements or the consummation of the transactions contemplated hereby or
thereby or (b) could result, or has resulted, in a claim for damages as a result
of this Agreement or any of the Related Agreements, or the consummation of the
transactions contemplated hereby or thereby.

(b) Except as would not have a Material Adverse Effect, since September 30,
2012, Seller has not received any written notice from any third Person of any
claim or pending action or investigation against Seller or request for
information by any Governmental Authority or third Person about Seller in
connection therewith which, in either case, relates to the Purchased Assets or
the business or operations of the Energy Centers.

 

-13-



--------------------------------------------------------------------------------

Section 4.8 Absence of Certain Changes. Seller has not (a) suffered any damage,
destruction or other casualty loss with respect to any of the Purchased Assets
in excess of $1,000,000, or (b) suffered any Material Adverse Effect.

Section 4.9 No Undisclosed Liabilities. To Seller’s Knowledge, except for
(i) matters arising under the Assumed Agreements and (ii) liabilities incurred
in the ordinary course of business consistent with past practice (none of which
relate to any breach of contract, tort, infringement or product liability) there
are no liabilities or obligations of Seller with respect to the Purchased Assets
or the Energy Centers of any nature (whether accrued, absolute, fixed or
unfixed, known or unknown, asserted or unasserted, contingent, by guaranty,
surety or assumption or otherwise).

Section 4.10 Contracts.

(a) Schedule 4.10(a) sets forth a list of each material agreement, contract,
instrument, license and franchise to which Seller is a party and which relates
to the Energy Centers (other than any agreement, contract, instrument, license
or franchise which has been terminated or under which the Seller has no
remaining rights or obligations), including any agreement, contract, instrument,
license and franchise which relates to the ownership, operation or maintenance
of the Energy Centers or the sale of electric energy, capacity, ancillary
services or Emissions Credits from or relating to the Energy Centers or the
interconnection of the Energy Centers to any transmission or distribution system
(collectively, to the extent material, the “Contracts”). A true, correct and
complete copy of the current form of each Contract has been made available to
Buyer. For purposes of this Section 4.10(a), “material” refers to any agreement,
contract, instrument, license and franchise involving annual consideration in
excess of $100,000 and cannot be terminated without penalty or premium upon
written notice (not to exceed 90 days written notice).

(b) The Seller has performed in all material respects all obligations required
to be performed by it under each Contract, as the case may be, and has observed
all terms required to be observed by it under such Contracts.

Section 4.11 Labor Matters. Seller is a party to the collective bargaining
agreement described on Schedule 4.11 (the “Collective Bargaining Agreement”). At
the time of execution of this Agreement, there is no labor strike, slow down,
work stoppage, or lock-out pending or, to Seller’s Knowledge, threatened with
respect to Seller, any Purchased Asset or the Energy Centers. To Seller’s
Knowledge it is in compliance with applicable laws respecting labor, employment
and employment practices, its collective bargaining agreement and wages and
hours, and there is no unfair labor practice charge or complaint against Seller
or involving the Purchased Assets pending or, to Seller’s Knowledge, threatened
before the National Labor Relations Board or any similar Governmental Authority
with respect to Seller, any Purchased Asset or the Energy Centers. There is no
pending or, to Seller’s Knowledge, threatened employee or governmental claim or
investigation regarding employment matters, including any charges before the
Equal Employment Opportunity Commission, state employment practice agency, state
or federal Departments of Labor, or audits by the Office of Federal Contract
Compliance Programs.

 

-14-



--------------------------------------------------------------------------------

Section 4.12 Legal Compliance; Governmental Approvals.

(a) Seller is, and to its Knowledge has at all times been, in compliance in all
respects with all Governmental Rules with respect to the Energy Centers and the
Purchased Assets, except for such noncompliance as would not have a Material
Adverse Effect.

(b) The Seller has timely filed all applications, reports and other disclosures
required by Governmental Rules in each case where the failure to do so could
result in a Material Adverse Effect.

Section 4.13 Environmental, Health and Safety Matters.

(a) Seller is in compliance with all applicable Environmental Laws, except as
would not have a Material Adverse Effect.

(b) Within the last three (3) years, Seller has not received any written notice,
report or other information alleging, and to Seller’s Knowledge there are no
conditions that constitute, a violation of Environmental Laws, or any
liabilities or potential liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise) relating to the Energy Centers arising under
Environmental Laws, except as would not have a Material Adverse Effect.

(c) Seller has not caused or allowed the generation, treatment, manufacture,
processing, distribution, use, storage, disposal, Release, transport or handling
of any Hazardous Substances at any of the Purchased Assets that has resulted in
(i) an investigation or cleanup required under Environmental Laws or (ii) a
violation of any Environmental Law, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

(d) There are no pending or, to Seller’s Knowledge, threatened legal proceedings
with respect to the Purchased Assets alleging or concerning any violation of or
responsibility or liability under any Environmental Law or the Release,
threatened Release or presence of any Hazardous Substances at, on, beneath, to,
from or in the indoor or outdoor environment at any of the Purchased Assets or
any off-site location (including soil sediment, surface water, groundwater, air
or any component of a structure), except as would not have a Material Adverse
Effect.

(e) Seller holds all material Governmental Approvals from all Governmental
Authorities under all Environmental Laws required for the Energy Centers and the
Purchased Assets and is in compliance with all such Governmental Approvals
(except for such noncompliance as would not have a Material Adverse Effect).
There are no pending or, to Seller’s Knowledge, threatened actions seeking to
modify, revoke or deny renewal of any such Governmental Approvals.

(f) Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, all matters relating in any way to compliance with
or liability under or in connection with any representations and warranties
regarding Environmental Laws and related matters shall be governed exclusively
by this Section 4.13.

 

-15-



--------------------------------------------------------------------------------

Section 4.14 Ownership of Purchased Assets; Permitted Encumbrances. Seller owns
or leases all of the Purchased Assets, free and clear of all Encumbrances except
for the Permitted Encumbrances.

Section 4.15 Real Property Interests. The Real Property Interests (and each
portion thereof) are in all material respects suitable and sufficient for the
uses to which they are currently being used by Seller or contemplated by Seller
to be used in connection with the Energy Centers. With respect to all Real
Property Interests:

(a) Seller has good, valid, marketable and insurable fee simple title to the
Real Property Interests (including any and all appurtenant easements or other
similar appurtenant rights), in each case free and clear of any Encumbrances
(other than Permitted Encumbrances);

(b) each easement, license or other agreement or instrument benefiting, entered
into or obtained by Seller with respect to any portion of gas supply rights or
other utility or access rights, whether or not appurtenant to the Real Property
Interests constituting fee simple or leasehold interests in the Energy Centers,
and which burden real properties owned by parties other than Seller (any such
burdened real property, a “Burdened Property”) is, to Seller’s Knowledge, a
valid and binding agreement in full force and effect and enforceable by Seller
against the other parties thereto, no default or claim of default by Seller or,
to Seller’s Knowledge, by any other party exists under any provision thereof and
no condition or event exists which after notice or lapse of time or both would
constitute a default thereunder by Seller or, to Seller’s Knowledge, any other
party; and

(c) except as set forth on Schedule 4.7(b), there are no pending or, to Seller’s
Knowledge, threatened condemnation or similar proceedings for assessment or
collection of taxes, impact fees or special assessments relating to any of the
Real Property Interests, and no condemnation or eminent domain proceeding or
other such similar proceeding against any of the Real Property Interests is
pending or threatened.

Section 4.16 Good Faith. To Seller’s Knowledge, the negotiations regarding the
transactions contemplated by this Agreement have been conducted in good faith
and at arms-length.

ARTICLE 5.

Representations and Warranties Relating to Buyer

Buyer represents and warrants to Seller that the statements in this Article 5
are correct and complete as of the date hereof, and will be correct and complete
on the Closing Date.

Section 5.1 Due Organization. Buyer is an Illinois limited liability company,
duly organized and validly existing under the laws of the state of Illinois.

Section 5.2 Power and Authority. Buyer has full power and authority to enter
into and perform its obligations hereunder and under the Related Agreements to
which it is a party, and to consummate the transactions herein and therein
contemplated in accordance with the terms, provisions and conditions hereof and
thereof. Buyer has duly and validly authorized the

 

-16-



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement and the Related Agreements
to which it is a party in connection with the transactions contemplated by this
Agreement.

Section 5.3 Valid, Binding and Enforceable Obligations. Each of this Agreement
and the Related Agreements to which Buyer is a party has been duly and validly
executed by Buyer and, assuming due authorization, execution and delivery of
this Agreement and the Related Agreements by the Seller constitutes a valid,
binding and enforceable obligation, enforceable against Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights and the enforcement of debtors’ obligations generally and by
general principles of equity, regardless of whether enforcement is pursuant to a
proceeding in equity or at law.

Section 5.4 No Violations. Subject to Buyer obtaining the Buyer Required
Consents, neither the execution or delivery by Buyer of this Agreement and the
Related Agreements to which it is a party, nor the consummation of the
transactions contemplated hereby and thereby will (a) violate any Governmental
Rule to which it is subject or its Organizational Documents, except as would not
materially and adversely impact Buyer’s ability to consummate the transactions
contemplated herein in a timely manner, or (b) except as would not result in a
Material Adverse Effect or prevent Buyer from consummating the transactions
contemplated hereby, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Buyer is a party or by which it or any of its assets is subject.

Section 5.5 Governmental Consents. Except for the Governmental Approvals set
forth on Schedule 5.5 (collectively, the “Buyer Governmental Consents”), no
Governmental Approval is necessary in connection with the execution and delivery
of this Agreement and the Related Agreements by Buyer or the consummation of the
transactions by Buyer contemplated hereby and thereby, other than where the
failure to obtain a required Governmental Approval would not materially and
adversely impact Buyer’s ability to consummate the transactions contemplated
herein in a timely manner.

Section 5.6 Additional Consents. No filing, registration, qualification, notice,
consent, approval or authorization to, with or from any Person (excluding
Governmental Authorities) is necessary in connection with the execution and
delivery of this Agreement and the Related Agreements by Buyer, or the
consummation of the transactions by Buyer contemplated hereby.

Section 5.7 No Litigation. Buyer has received no written notice from a third
Person of any pending action or investigation against Buyer or request for
information from any Governmental Authority or third Person about Buyer in
connection therewith, and Buyer has no Knowledge of any notice from a third
Person of any threatened action or investigation against Buyer or request for
information by any Governmental Authority or third Person about Buyer in
connection therewith, which, in either case, could result, or has resulted, in
(a) the institution of legal proceedings to prohibit or restrain the performance
of this Agreement or any of the Related Agreements, or the consummation of the
transactions contemplated hereby or thereby, or (b) a claim for damages as a
result of this Agreement or any of the Related Agreements.

 

-17-



--------------------------------------------------------------------------------

Section 5.8 Due Diligence. Buyer has had the opportunity to inspect the
Purchased Assets and all of the information made available by Seller, and to ask
questions of and receive answers from the Seller with respect to the Purchased
Assets and the Energy Centers, and otherwise to conduct all due diligence it
deems necessary with respect to the subject matter of this Agreement.

Section 5.9 Exculpation. Buyer agrees that except for the representations and
warranties expressly set forth in this Agreement and the Related Agreements, the
Purchased Assets are being sold on an “AS IS, WHERE IS” basis and in “WITH ALL
FAULTS” condition. Without limiting the generality of the foregoing, except for
the representations and warranties expressly set forth in this Agreement and the
Related Agreements Seller makes no written or oral representation or warranty,
either express or implied, with respect to the fitness, merchantability or
suitability of the Energy Centers or the Purchased Assets for any particular
purpose or the operation of the Energy Centers or the Purchased Assets by Buyer.

Section 5.10 Good Faith. To Buyer’s Knowledge, the negotiations regarding the
transactions contemplated by this Agreement have been conducted in good faith
and at arms-length.

ARTICLE 6.

Conditions Precedent to Closing

Section 6.1 Conditions Precedent to the Parties’ Obligations. The obligations of
the parties to consummate the transactions contemplated hereby shall be subject
to the fulfillment to the satisfaction of, or waiver by, the parties of each of
the following conditions on or prior to the Closing:

6.1.1 No Termination. This Agreement shall not have been terminated pursuant to
Article 10.

6.1.2 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending before any Governmental Authority to restrain, enjoin or otherwise
prevent the consummation of this Agreement or the transactions contemplated
hereby or to recover any damages or obtain other relief as a result of the
transactions proposed hereby.

6.1.3 No Violations. The consummation of the transactions contemplated hereby
and by the Related Agreements shall not violate any Governmental Rule.

Section 6.2 Conditions Precedent to Buyer’s Obligations. The obligation of Buyer
to consummate the transactions contemplated hereby shall be subject to the
fulfillment to the satisfaction of, or waiver by, Buyer, of each of the
following conditions on or prior to the Closing:

6.2.1 Seller’s Representations True and Correct; Certificate. The
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects (other than any representation or
warranty qualified as to materiality, which shall be true and correct in all
respects) as of the Closing Date as if made on the Closing Date,

 

-18-



--------------------------------------------------------------------------------

except to the extent that any such representation and warranty is made as of a
specified date, in which case such representation and warranty shall have been
true and correct in all material respects as of such date (unless the
circumstances that made any such representation or warranty false or misleading
at the time shall no longer be continuing), and Seller shall have executed and
delivered to Buyer a certificate confirming the same.

6.2.2 Seller’s Compliance with Covenants; Certificate. Seller shall have
performed and complied with, in all material respects, all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date, and Seller shall have executed and delivered to
Buyer a certificate confirming the same.

6.2.3 Execution and Delivery of Related Agreements. Each of the Related
Agreements to which Seller is a party shall have been duly authorized, executed
and delivered by the parties thereto other than Buyer, and shall be in full
force and effect on the Closing Date without any material breach hereof or
thereof having occurred and be continuing hereunder or thereunder. The documents
contemplated to be delivered pursuant to Section 3.2.1 hereof shall have been
delivered by the Seller to Buyer.

6.2.4 Consents. All Buyer Required Consents shall have been duly obtained and
shall continue to be in full force and effect.

6.2.5 No Material Adverse Change. From the date hereof through the Closing,
(a) there shall have been no material adverse change in the condition,
compliance, operation, business, assets, liabilities or prospects of the Energy
Centers, the Purchased Assets or the Assumed Liabilities, which would result in
a Material Adverse Effect, and (ii) no material loss or damage shall have been
sustained to the Purchased Assets, whether or not insured, which would result in
a Material Adverse Effect.

6.2.6 Lien Releases. Seller shall have obtained and delivered all lien releases
and instruments necessary for the release and termination of any liens, security
interests and encumbrances upon the Purchased Assets, including all releases and
terminations for all mortgages, assignments and UCC financing statements, except
for the Permitted Encumbrances.

Section 6.3 Conditions Precedent to Seller’s Obligations. The obligations of
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment to the satisfaction of, or waiver by, Seller, of each of the
following conditions on or prior to the Closing:

6.3.1 Buyer’s Representations True and Correct; Certificate. The representations
and warranties of Buyer contained in this Agreement shall be true and correct in
all material respects (other than any representation or warranty that contains a
materiality standard, which shall be true and correct in all respects) as of the
Closing Date as if made on the Closing Date, except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date (unless the circumstances that made any such
representation or warranty false or misleading at the time shall no longer be
continuing) and Buyer shall have executed and delivered to Seller a certificate
confirming the same.

 

-19-



--------------------------------------------------------------------------------

6.3.2 Buyer’s Compliance with Covenants; Certificate. Buyer shall have performed
and complied with in all material respects all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date and Buyer shall have executed and delivered to
Seller a certificate confirming the same.

6.3.3 Execution and Delivery of Related Agreements. Each of the Related
Agreements to which Buyer is a party shall have been duly authorized, executed
and delivered by the other parties thereto and shall be in full force and effect
on the Closing Date without any material breach hereof or thereof having
occurred and continuing hereunder or thereunder.

6.3.4 Consents. All Seller Required Consents shall have been duly obtained and
shall continue to be in full force and effect.

Section 6.4 Frustration of Closing Conditions. No party may rely on the failure
of any conditions set forth in this Article 6 to be satisfied if such failure
was caused by such party’s failure to act in good faith or to use its
commercially reasonable efforts to cause the Closing to occur, as required by
Section 7.3.

ARTICLE 7.

Additional Covenants

Section 7.1 Conduct of Business. Except as expressly contemplated by this
Agreement or the AER Transaction Agreement, from the date of this Agreement
until the Closing, Seller shall carry on its businesses and operations in the
ordinary course consistent with past practice and prudent utility practices, and
continue to use, operate, maintain and repair all Purchased Assets in good
operating condition and repair and in accordance with all Governmental
Approvals, all Contracts and all applicable Governmental Rules and otherwise in
accordance with prudent business and utility practices consistent with past
practice.

Section 7.2 General Pre-Closing Covenants of Seller. Until the Closing Date,
Seller shall, unless Buyer shall otherwise agree in writing, or except as shall
otherwise be required in order to comply with the requirements of any Contract,
Governmental Rule or Governmental Approval, do or cause to be done the
following:

7.2.1 Full Access. Permit Buyer and its representatives, agents, counsel and
accountants upon reasonable notice and in compliance with reasonable rules and
regulations of Seller (and any Affiliate thereof) to have access, at Buyer’s
expense, during normal business hours to all properties, books, accounts,
records, contracts, files, correspondence and documents of or relating to the
Purchased Assets, and permit Buyer to cause its agents to conduct such reviews,
inspections, surveys, tests and investigations of the Energy Centers, the
Purchased Assets and the Assumed Liabilities, as Buyer deems reasonably
necessary or advisable regarding Buyer’s due diligence review or preparations
for Closing, so long as the same does not unreasonably interfere with the
conduct of business by Seller (or its Affiliates); provided, however, that Buyer
will not be entitled to conduct any “Phase 2” environmental studies or
assessments or take any samples of water or other materials or conduct any tests
that involve removing soil or penetrating the subsurface of any lands; provided,
further, that Buyer will

 

-20-



--------------------------------------------------------------------------------

indemnify and hold harmless Seller from and against any Losses caused to them by
or in connection with any such reviews, inspections, surveys, tests and
investigations by Buyer or its representatives, agents, counsel and accountants
(including restoring any such premises to the condition substantially equivalent
to the condition such premises were in prior to any such investigation).

7.2.2 Furnishing Information. To the extent not otherwise publicly available
through FERC, the U.S. Securities and Exchange Commission, the Illinois
Environmental Protection Agency, the Illinois Public Utilities Commission, the
Illinois Secretary of State or the applicable county registrar, make available
or cause to be made available to Buyer and its representatives originals or
copies of all Governmental Approvals, Contracts and other documents, records,
data and information concerning such businesses, assets, finances and properties
of or relating to the Energy Centers, the Purchased Assets or the Assumed
Liabilities that may be reasonably requested by Buyer, in each case that are in
the possession or control of any Seller Party. If Buyer desires to retain copies
of any such information, the cost of making such copies shall be for Buyer’s
account. To the extent reasonably requested by Buyer, Seller will assist Buyer
in obtaining such information relating to the Purchased Assets that is
reasonably available to Seller.

7.2.3 Representations and Warranties. Refrain from doing, or causing to be done,
or permitting (to the extent within its reasonable control) to occur anything
which would cause the representations and warranties set forth in Article 4 or
hereof from being true, complete and accurate in all material respects on the
Closing Date.

7.2.4 Notification. Promptly after obtaining knowledge of the same notify Buyer
in writing of any event, circumstance or condition that results in, with the
passage of time or notice, or both, would reasonably be likely to result in
(a) any representation or warranty made to or for the benefit of Buyer under
this Agreement being false in any material respect at any time, (b) any
condition to Closing for the benefit of Buyer being unable to be satisfied or
(c) the inability of Seller to perform any of its obligations hereunder.
Notwithstanding the giving of any notice under this Section 7.2.4, the closing
condition set forth in Section 6.2.1 must be satisfied (or waived by Buyer) in
accordance with its terms.

Section 7.3 Filings, Consents and Satisfaction of Closing Conditions. As
promptly as practicable, Seller and Buyer shall each use its commercially
reasonable efforts to make, or cause to be made, all such filings and
submissions and obtain or cause to be obtained all such consents and approvals
applicable to it, in order to consummate the transactions contemplated by this
Agreement in accordance with the terms hereof. Each party will reasonably
cooperate with the other with respect to all such filings, submissions consents
and approvals, as requested by the party seeking the same. Copies of all filings
and submissions, consents and approvals received by any party shall promptly be
delivered to the other parties hereto. Seller and Buyer will each execute and
deliver at the Closing each document such entity is required to execute and
deliver as a condition to the Closing, will take all commercially reasonable
steps necessary or desirable and proceed diligently and in good faith to satisfy
each other condition to Closing within such entity’s reasonable control, and
will not take or fail to take any action that could reasonably be expected to
result in the nonfulfillment of any such condition.

 

-21-



--------------------------------------------------------------------------------

Section 7.4 Provision of Information. The originals (or where not available a
copy thereof) of the books and records, accounts, contracts and other documents
(including all Contracts and Governmental Approvals) constituting Purchased
Assets or Assumed Liabilities shall be delivered to Buyer on the Closing Date or
promptly thereafter, but in no event later than fifteen (15) days after the
Closing Date, subject to the right of Seller to have access to such originals
for review and copying (at Seller’s expense) upon certification of reasonable
need therefor. Such originals shall be delivered at the Closing or at such other
locations as mutually agreed by the parties.

Section 7.5 Credit Support Obligations. Schedule 7.5 sets forth each guarantee
and other credit support obligation of Seller (other than any Assumed Agreement)
under or related to the Assumed Agreements (the “Credit Support Obligations”).
Buyer agrees that, to the extent reasonably required by a beneficiary of any
such Credit Support Obligation, Buyer shall deliver to each such beneficiary a
replacement guarantee or other credit support obligation acceptable to such
beneficiary, with respect to each Credit Support Obligation of the Seller.

Section 7.6 Employee Matters.

(a) Effective as of immediately before the Closing , Buyer (i) shall cause the
employment of each Employee and Union Employee to be transferred to Buyer , and
(ii) shall assume the obligations of the Seller under the Collective Bargaining
Agreement.

(b) Nothing contained herein shall be construed to require the Buyer to continue
the employment of any Employee or Union Employee for any period of time
following the Closing, or to restrict the ability of the Buyer to terminate the
employment of any Employee or Union Employee, or to amend or terminate any
Employee Benefit Plan, or otherwise to alter in any way the terms and conditions
of employment of the Employees or Union Employees, after the Closing, to the
maximum extent permitted by applicable law and, with respect to Union Employees,
the Collective Bargaining Agreement.

Section 7.7 Further Assurances. Each party shall, on request, before, on and
after the Closing Date, cooperate with each other by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
requested by any of the parties or their counsel to consummate or otherwise
further implement or effectuate the transactions contemplated by this Agreement
and the Related Agreements; provided that no party shall be required to incur
any additional liability or unreimbursed expenses in connection with any such
request.

Section 7.8 Revenue Allocation. Each of the parties hereby agrees to use
commercially reasonable efforts to amend its current contractual arrangement, if
any, with Ameren Energy Marketing Company (“AEM”) so that the revenues received
by AEM from capacity, energy and/or ancillary services sales sourced solely from
one or more of the transferred Energy Centers is allocated by AEM solely to the
owner of such applicable Energy Center.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 8.

Remedies for Breaches of this Agreement

Section 8.1 Survival.

The representations and warranties of Buyer shall survive for one year following
the Closing Date.

Section 8.2 Remedies of Buyer and Indemnification by Seller.

(a) Seller shall indemnify, defend, reimburse and hold harmless the Buyer
Indemnified Parties from and against any and all Losses due to the Excluded
Liabilities, without any application of the Threshold Amount or Cap Amount.

Section 8.3 Indemnification by Buyer. In the event that Buyer breaches any of
its representations, warranties, covenants and agreements contained herein and,
provided that Seller makes a written claim for indemnification against Buyer
pursuant to Section 11.7 regarding a fact, event or circumstance occurring
within the applicable survival period specified in Section 8.1, then Buyer shall
indemnify, defend, reimburse and hold harmless a Seller Indemnified Party from
and against the entirety of any Losses suffered by a Seller Indemnified Party in
connection with such breach; provided, however, that (i) Buyer shall only have
any obligation to indemnify, defend, reimburse and hold harmless any Seller
Indemnified Party from and against Losses arising from a breach of
representations or warranties to the extent the Seller Indemnified Party has
suffered Losses by reason of such breach in excess of the Threshold Amount (it
being understood that subject to the following clause (ii), the full amount of
such Losses (including the Threshold Amount) shall be indemnifiable), and
(ii) the maximum amount of all indemnification payments with respect to
representations and warranties made by Buyer under this Section 8.3 to any and
all Seller Indemnified Parties shall not exceed an amount equal to the Cap
Amount. Buyer will indemnify and hold harmless the Seller Indemnified Parties
from and against any and all Losses due to (i) the Assumed Liabilities,
(ii) breaches of covenants or agreements (other than representations and
warranties), or (iii) matters constituting fraud or intentional
misrepresentation, all without any application of the Threshold Amount or Cap
Amount.

Section 8.4 Procedure for Third-Party Claims. Promptly after receipt by a party
(the “Indemnified Party”) of notice of a claim by a third party which may give
rise to a claim for indemnification against the other party (the “Indemnifying
Party”), the Indemnified Party shall notify the Indemnifying Party thereof in
writing; provided, however, that the failure promptly to give such notice shall
not affect any right to indemnification hereunder except to the extent that such
failure has prejudiced the Indemnifying Party. The Indemnifying Party shall,
within ten (10) days of receipt of such written notice, assume on behalf of the
Indemnified Party and conduct with due diligence and in good faith the defense
thereof with counsel reasonably satisfactory to the Indemnified Party; provided,
however, that (a) the Indemnified Party shall have the right to be represented
therein by advisory counsel of its own selection and at its own expense and
(b) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from,
additional to or inconsistent with those

 

-23-



--------------------------------------------------------------------------------

available to the Indemnifying Party, the Indemnified Party shall have the right
to select separate counsel reasonably acceptable to the Indemnifying Party to
participate in the defense of such action on its own behalf at the expense of
the Indemnifying Party (in lieu of any counsel required to be retained pursuant
to the portion of this sentence preceding this proviso). If an Indemnifying
Party fails to assume the defense of an indemnifiable claim, then the
Indemnified Party may at the Indemnifying Party’s expense, and without prejudice
to its right to indemnification, contest (or, with the prior written consent of
the Indemnifying Party (not to be unreasonably withheld or delayed), settle)
such claim. The Indemnifying Party may not enter into a settlement with respect
to any indemnifiable claim without the consent of the Indemnified Party unless
such settlement is limited to a payment of money for which the Indemnified Party
is fully indemnified by the Indemnifying Party. The parties will cooperate fully
with one another in connection with the defense, negotiation or settlement of
any indemnifiable claim.

Section 8.5 Waiver of Closing Conditions. The parties acknowledge and agree that
if any party hereto has Knowledge of a material failure of any condition set
forth in Article 6 or of a material breach by any other party of any covenant or
agreement contained in this Agreement, and such party proceeds with the Closing,
such party shall be deemed to have waived such condition or breach (but then
only to the extent of such party’s Knowledge at Closing) and such party and its
successors, assigns and Affiliates shall not be entitled to be indemnified
pursuant to this Article 8, to sue for damages or to assert any other right or
remedy for any losses arising from any matters relating to such condition or
breach, notwithstanding anything to the contrary contained herein or in any
Related Agreement.

Section 8.6 Materiality, Mitigation, Etc; Indemnification Payments as
Adjustments to the Purchase Price.

(a) Notwithstanding anything herein to the contrary, after the occurrence of a
breach of any representations and warranties contained herein or in the Related
Agreements, any standard, threshold or reference to “material,” “Material
Adverse Effect” or other materiality qualifiers shall be disregarded for
purposes of determining the Losses of an Indemnified Party under Article 8.

(b) An Indemnified Party shall use commercially reasonable efforts to mitigate
all losses, damages and the like relating to a claim under this Article 8,
including availing itself of any defenses, limitations, rights of contribution,
claims against third parties and other rights at law or in equity. The
Indemnified Party’s commercially reasonable efforts shall include the reasonable
expenditure of money to mitigate or otherwise reduce or eliminate any Loss or
expenses for which indemnification would otherwise be due.

(c) An Indemnifying Party shall, upon the making of any indemnification payment,
be subrogated in full to the rights of the Indemnified Party with respect to the
losses, damages and the like to which such indemnification relates to the extent
of any indemnification payment.

(d) All indemnification payments under this Article 8 shall be deemed
adjustments to the Purchase Price.

 

-24-



--------------------------------------------------------------------------------

Section 8.7 Exclusive Remedy. The parties acknowledge and agree that, should the
Closing occur, the foregoing remedy and indemnification provisions of this
Article 8 together with and the provisions of the Deeds shall be the sole and
exclusive remedy of the parties with respect to the transactions contemplated by
this Agreement (other than Sections 7.6 and 7.7), except in the event of fraud
on the part of Buyer. In furtherance of the foregoing, each party hereby waives,
from and after the Closing, to the fullest extent permitted under applicable
law, any and all rights, claims and causes of action it has against the other
party arising under or based upon any Federal, state or local statute, law,
ordinance, rule or regulation or otherwise (except pursuant to the
indemnification provisions set forth in this Article 8).

ARTICLE 9.

Tax Matters

Section 9.1 Sales and Transfer Taxes. Transfer Taxes in connection with the
transfer of the Purchased Assets or otherwise in connection with the
consummation of the transactions contemplated by this Agreement and the Related
Agreements shall be paid by Buyer.

Section 9.2 FIRPTA Certificate. Seller shall deliver to Buyer at the Closing a
certificate, in form and substance reasonably satisfactory to Buyer, certifying
that the transactions contemplated hereby are exempt from withholding under
Section 1445 of the Code.

Section 9.3 Purchase Price Allocation.

(a) Buyer shall present a draft (the “Proposed Allocation”) of the Purchase
Price allocation (the “Allocation”), prepared in accordance with the provisions
of Section 1060 of the Code, to Seller for review within one hundred eighty
(180) days after the Closing Date. Seller shall assist Buyer in the preparation
of the Proposed Allocation and Buyer shall provide Seller and its respective
employees, agents and representatives access at all reasonable times to the
personnel, properties, books and records of Seller for such purpose. Except as
provided in Section 9.4(b), at the close of business on such date that is thirty
(30) days after delivery of the Proposed Allocation, the Proposed Allocation
shall become binding upon Buyer and Seller, and shall be the Allocation.

(b) Seller shall raise any objection to the Proposed Allocation in writing
within 30 days of the delivery of the Proposed Allocation. If Seller raises any
such objection, Buyer shall negotiate in good faith to resolve any disputes with
respect to the Proposed Allocation. If Buyer and Seller cannot resolve any such
disputes, they will enter into binding arbitration with respect to the disputed
items with an arbiter agreed to by the parties. The costs of such arbiter shall
be borne equally by the Seller, on the one hand, and Buyer, on the other.

(c) Seller and Buyer agree, for all Tax purposes, to allocate any adjustment to
the Purchase Price to the item or items to which it is principally attributable.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 10.

Termination

Section 10.1 Termination. This Agreement may be terminated at any time prior to
the Closing as follows, and in no other manner:

(a) by the mutual agreement of Buyer and Seller in writing;

(b) by written notice from Buyer to Seller, or from Seller to Buyer, as
applicable, if at any time (i) the other party fails to perform any material
obligation hereunder in a timely manner and fails to cure the same promptly
after written notice thereof, or (ii) any representation or warranty of the
other party hereunder proves to be false in any material respect (or with
respect to any representation or warranty with a materially standard, in all
respects) and is not promptly cured after written notice thereof, except to the
extent that any such representation or warranty is made as of a specified date,
in which case, such representation or warranty shall have been true and correct
in all material respects as of such date unless the circumstances that made any
such representation or warranty false or misleading at the time shall no longer
be continuing; and

(c) by written notice from either party hereto to the other party hereto if the
Closing contemplated hereunder has not taken place on or before March 14, 2014,
as such date may be extended by either party hereto for up to thirty
(30) additional days to the extent required by such party to obtain Seller
Governmental Consents or Buyer Governmental Consents, as the case may be;
provided, however, that a party hereto may not terminate this Agreement if the
Closing fails to occur because conditions to Closing within the control of such
party have not been satisfied; and

Section 10.2 Effect of Termination. In the event that this Agreement is
terminated pursuant to this Article 10, then no party hereto shall have any
further liability or obligation to any other party hereunder, except to the
extent resulting from a party’s breach of its obligations hereunder provided,
that the following provisions shall survive termination: (a) Article 8, (b) this
Section 10.2, and (c) Article 11.

ARTICLE 11.

Miscellaneous

Section 11.1 Transaction Costs. Except as otherwise expressly provided herein,
Buyer, on the one hand, and Seller, on the other, shall pay all of its own costs
and expenses (including attorneys’ fees and other legal costs and expenses and
accountants’ fees and other accounting costs and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

Section 11.2 Entire Agreement. This Agreement and the Put Option Agreement
represent the entire understanding and agreement among the parties with respect
to the subject

 

-26-



--------------------------------------------------------------------------------

matter hereof and supersedes all other negotiations, understandings and
representations (if any) made by and among such parties.

Section 11.3 Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by each of
the parties hereto.

Section 11.4 Assignments. No party hereto shall assign its rights and/or
obligations hereunder without the prior written consent of each other party to
this Agreement.

Section 11.5 Binding Effect. All of the terms and provisions of this Agreement,
whether so expressed or not, shall be binding upon, inure to the benefit of and
be enforceable by the parties and their respective successors and permitted
assigns.

Section 11.6 Headings. The headings contained in this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not limit or otherwise affect in any way the meaning or interpretation of this
Agreement.

Section 11.7 Notices. All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be (as
elected by the person giving such notice) (a) hand delivered by messenger or
courier service, (b) delivered by express courier service (e.g., FedEx),
(c) telefaxed or (d) mailed by registered or certified mail (postage prepaid),
return receipt requested, addressed as follows:

To Buyer:

 

Attn:

AmerenEnergy Medina Valley Cogen L.L.C.

1901 Chouteau Avenue

St. Louis, Missouri 63103

Attention: General Counsel

To Seller:

 

Attn: Christopher A. Iselin

Ameren Energy Generating Company

1500 Eastport Plaza Drive

Collinsville, IL 62234

or to such other address as any party may designate by notice complying with the
terms of this Section 11.7. Each such notice shall be deemed delivered (i) on
the date actually delivered if by messenger or courier service or express
courier service; (ii) on the date of confirmed answer-back if by telefax so long
as a duplicate copy is sent immediately by methods (a), (b), or (d) above; and
(iii) on the date upon which the return receipt is signed or delivery is refused
or the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed.

Section 11.8 Severability. If any provision of this Agreement or any other
agreement entered into pursuant hereto is contrary to, prohibited by or deemed
invalid under applicable law or regulation, such provision shall be inapplicable
and deemed omitted to the extent so contrary,

 

-27-



--------------------------------------------------------------------------------

prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given full force and effect so far as possible. If any provision of
this Agreement may be construed in two or more ways, one of which would render
the provision invalid or otherwise voidable or unenforceable and another of
which would render the provision valid and enforceable, such provision shall
have the meaning which renders it valid and enforceable.

Section 11.9 Waivers. The failure or delay of any party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy hereunder. Any waiver by any
party of any breach of any provision of this Agreement should not be construed
as a waiver or any continuing or succeeding breach of such provision, a waiver
of the provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to or demand on any party in any case shall, of itself,
entitle such party to any other or further notice or demand in similar or other
circumstances.

Section 11.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Confirmation of execution
or delivery by telefax, email or other electronic means of a signature page
shall be binding upon any party so confirming or delivering.

Section 11.11 Governing Law. This Agreement and all transactions contemplated by
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois other than any thereof that would
require or permit the application of the laws of any other jurisdiction.

Section 11.12 No Consequential Damages. Notwithstanding anything to the contrary
herein, but except for penalties, fines, fees, taxes, court costs and reasonable
attorneys’ fees and expenses included within Losses indemnified under Article 8
no party to this Agreement shall be liable to another party for special,
punitive, indirect, incidental or consequential loss or damage of any nature,
including loss of use or loss of profit or revenue, and each party hereby
releases each other party, its Affiliates and their respective directors,
officers, employees, successors, assigns, agents and contractors from any such
liability.

Section 11.13 No Third Party Beneficiaries. Nothing in this Agreement is
intended to confer upon any other person except the parties hereto and their
Affiliates any rights or remedies hereunder or shall create any third party
beneficiary rights in any person, including, with respect to continued or
resumed employment, any employee or former employee of the Seller (including any
beneficiary or dependent thereof). No provision of this Agreement shall create
any rights in any such persons in respect of any benefits that may be provided,
directly or indirectly, under any employee benefit plan or arrangement except as
expressly provided for thereunder.

Section 11.14 Conflicts. To the extent any term or provision of the AER
Transaction Agreement is in conflict with any term or provision of this
Agreement or any Annex, Exhibit or Schedule hereto, the terms and provisions of
the AER Transaction Agreement shall govern solely to the extent of such
conflict.

 

-28-



--------------------------------------------------------------------------------

Section 11.15 Time of Essence. Time is of the essence with respect to the
performance of any obligation under this Agreement.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused their duly authorized representatives to execute and deliver this
Agreement as of the date first set forth above.

 

    

AMERENENERGY MEDINA VALLEY COGEN

L.L.C.

  By:           Name:     Title:   AMEREN ENERGY GENERATING COMPANY   By:      
  Name:     Title:

 

-30-